Name: Commission Regulation (EC) No 1279/98 of 19 June 1998 laying down detailed rules for applying the tariff quotas for beef and veal provided for in Council Regulation (EC) No 3066/95 for the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  animal product
 Date Published: nan

 Avis juridique important|31998R1279Commission Regulation (EC) No 1279/98 of 19 June 1998 laying down detailed rules for applying the tariff quotas for beef and veal provided for in Council Regulation (EC) No 3066/95 for the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania Official Journal L 176 , 20/06/1998 P. 0012 - 0016COMMISSION REGULATION (EC) No 1279/98 of 19 June 1998 laying down detailed rules for applying the tariff quotas for beef and veal provided for in Council Regulation (EC) No 3066/95 for the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and RomaniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round of Multilateral Trade Negotiations (1), as last amended by Regulation (EC) No 1595/97 (2), and in particular Article 8 thereof,Whereas Regulation (EC) No 3066/95 provides for the opening of reduced-tariff quotas for beef and veal; whereas detailed rules should be adopted for their application on a multiannual basis; whereas, to that end, the provisions laid down annually for those quotas in the past should be used as a basis;Whereas, in order to ensure that the quantities laid down are imported in an orderly fashion, they should be staggered over various periods;Whereas provision should be made for the arrangements to be administered by means of import licences; whereas, to that end, rules should in particular be laid down on the way applications are to be submitted and on the information to be shown in applications and licences, where appropriate notwithstanding certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products (3), as last amended by Regulation (EC) No 1044/98 (4), and Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (5), as last amended by Regulation (EC) No 759/98 (6); whereas provision should also be made for the licences to be issued after a period for reflection and, where appropriate, once a uniform percentage reduction has been applied;Whereas the risk of speculation inherent in the arrangements for the beef and veal sector requires that clear conditions be laid down governing access to the quotas;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 Import licences must be presented for imports into the Community of the products listed in Annex I hereto under the quotas provided for in Regulation (EC) No 3066/95.The quantities of products imported annually under those arrangements and the rate of reduction in the customs duty fixed by the Common Customs Tariff shall be as set out in Annex I hereto.Article 2 The quantities referred to in Article 1 for each period set out in Annex I shall be broken down as follows:- 25 % from 1 July to 30 September,- 25 % from 1 October to 31 December,- 25 % from 1 January to 31 March,- 25 % from 1 April to 30 June.Where, during the period the quotas are opened, the quantities covered by import licence applications submitted in respect of the first, second or third tranches specified in the first paragraph are lower than those available, the remaining quantities shall be added to those available for the following tranche.Article 3 1. In order to qualify under the import quotas:(a) import licence applicants must be natural or legal persons who must prove to the satisfaction of the competent authorities of the Member State concerned when they submit their applications that they have traded in beef and veal with third countries at least once during the previous 12 months; the applicants must be entered in a national VAT register;(b) licence applications may be presented only in the Member State in which the applicant is registered;(c) licence applications for each group of products listed in Annex I shall relate to a minimum of 15 tonnes in product weight without exceeding the quantity available as defined in Article 2.'Group of products` means products originating in only one of the countries listed in Annex I; a group of products shall cover products corresponding to CN codes 0201 and 0202 or to 1602 50 31 and 1602 50 39;(d) box 8 of licence applications and licences shall show the country of origin; licences shall carry with them an obligation to import from the country indicated;(e) box 20 of licence applications and licences shall show at least one of the following:- Reglamento (CE) n ° 1279/98- Forordning (EF) nr. 1279/98- Verordnung (EG) Nr. 1279/98- Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 1279/98- Regulation (EC) No 1279/98- RÃ ¨glement (CE) n ° 1279/98- Regolamento (CE) n. 1279/98- Verordening (EG) nr. 1279/98- Regulamento (CE) n º 1279/98- Asetus (EY) N:o 1279/98- FÃ ¶rordning (EG) nr 1279/98.2. Notwithstanding Article 5 of Regulation (EC) No 1445/95, box 16 of licence applications and licences shall show one of the following groups of CN codes:- 0201 and 0202,- 1602 50 31 and 1602 50 39.Article 4 1. Licence applications may only be submitted during the first 10 days of each period as referred to in Article 2.2. Only one application may be submitted by each applicant per group of products. If an applicant submits more than one application per group of products, all applications from that applicant for products in the same group shall be inadmissible.3. By the fifth working day following the end of the period for submission, the Member States shall notify the Commission of the applications submitted for the quantities available. Such notification shall comprise a list of applicants showing the quantity applied for per CN code and per country of origin of the products.Notifications, including nil notifications, shall be made by telex or fax, using the model in Annex II hereto.4. The Commission shall decide what percentage of quantities covered by licence applications can be granted.If the quantities covered by licence applications exceed those available, the Commission shall set a uniform percentage reduction in the quantities applied for.5. Subject to Commission acceptance of the applications, the licences shall be issued as soon as possible.Article 5 1. Without prejudice to this Regulation, Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall be applicable.2. Import licences issued pursuant to this Regulation shall be valid for 90 days from their actual day of issue within the meaning of Article 21(2) of Regulation (EEC) No 3719/88. However, no licence shall be valid after 30 June following the date of issue.3. Licences shall be valid throughout the Community.Article 6 The products shall be released for free circulation on presentation of an EUR 1 movement certificate issued by the exporting country in accordance with Protocol 4 to the Europe Agreement concluded with that country or a declaration by the exporter drawn up in accordance with that Protocol.Article 7 This Regulation shall enter into force on 1 July 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 328, 30. 12. 1995, p. 31.(2) OJ L 216, 8. 8. 1997, p. 1.(3) OJ L 331, 2. 12. 1988, p. 1.(4) OJ L 149, 20. 5. 1998, p. 11.(5) OJ L 143, 27. 6. 1995, p. 35.(6) OJ L 105, 4. 4. 1998, p. 7.ANNEX I >TABLE>ANNEX II >START OF GRAPHIC>Fax: (32-2) 296 60 27(Application of Regulation (EC) No 1279/98)COMMISSION OF THE EUROPEAN COMMUNITIESDG VI/D/2 - BEEF AND VEAL SECTORIMPORT LICENCE APPLICATIONDate:Period:Member State:Country of originApplicant number (1)Applicant (name and address)Quantity (tonnes)CN code(s)Total Member State: fax number:telephone number:(1) Continuous numbering.>END OF GRAPHIC>